On Appellant’s Motion for ‘ Rehearing
•WOODLEY, Judge. ■
Our attention is directed to the fact that in addition to the issues presented in the companion cases of Lee and Roy Manning v. State, 284 S.W.2d 903, 905, appellant based his appeal upon the contention that he was promised immunity in consideration for having furnished evidence against said companions.
The record on this issue is in much the same condition as that concerning the issues disposed of on original submission. Appellant did not testify that he was prom*726ised immunity, and the county attorney and the game warden, who allegedly made such promise, both testified that they agreed to and did recommend leniency, but did not promise immunity.
Appellant, after the Mannings had been tried, pleaded guilty and upon a trial before the court his confession, among other evidence, was offered. His guilt having been so admitted and established, the trial judge assessed the minimum punishment provided for the offense charged and appellant is in no position to complain.
Appellant’s motion for rehearing is overruled.